DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 7, and 11 have been cancelled.
Claims 13-18 have been added.
Allowable Subject Matter
3.	Claims 1-3, 5-6, 8-10, and 12-18 are allowed.
The following is an examiner’s statement for reasons for allowance:
4.	Claims 1-3, 5-6, 8-10, and 12-18 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a computer system performs IoT device detection processing. Packet header information is received for multiple packets. Based on the packet header information, multiple Transmission Control Protocol (TCP) or User Datagram Protocol (UDP) flows between a given source device of multiple devices and a given destination device of the multiple devices are identified. For each TCP or UDP flow: a variable-length feature set is created having a size limited by a predetermined or configurable aggregate number of packets sent and received for the TCP or UDP flow; and it is inferred whether the TCP or UDP flow represents an IoT device communication or a non-IoT device communication by applying a machine-learning model to the variable length feature set. The devices are then each classified as either an IoT device or a non-IoT device by aggregating one or more results of the inference processing for each device of the multiple devices with a voting classifier.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415